Opinion by
Keefe, J.
At the trial it was established that the merchandise was short landed and the reports of the customs inspectors corroborated'such shortage. Since the affidavit of shortage required by article 812, Customs Regulations of 1937, was not filed within the 30-day period provided therefor, Government contended that the failure to comply with said article prohibited a decision in plaintiff’s favor. In Joseph Dixon Crucible Co. v. United States (14 Cust. Ct. 71, C. D. 914), it was held that evidence may be presented before this court to establish shortage even though the importer failed to comply with article 812, supra. In accordance therewith it was held that the plaintiff is entitled to an allowance in duties upon the whiskies not landed. The protests were therefore sustained as claimed.